Citation Nr: 0833040	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-44 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine with facet disease L5-S1, with sciatica of 
the left leg, to include as secondary to service-connected 
osteoarthritis of the right and left knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Waco RO.  A 
transcript of this hearing has been prepared and associated 
with the claims folder.

In May 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review. 


FINDING OF FACT

The preponderance of the evidence is against finding that 
degenerative changes of the lumbar spine with facet disease 
L5-S1, with sciatica of the left leg, had their onset in 
service or within one year of separation from service, were 
etiologically related to any injury or disease during the 
veteran's active service, or were causally related to or 
aggravated by any service-connected disability.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine with facet disease 
L5-S1, with sciatica of the left leg, were not incurred in or 
aggravated by service, are not presumed to have been incurred 
in service, and are not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that the notification requirements of VCAA 
have been satisfied in this case. In this regard, the Board 
notes evidentiary development letters dated in December 2003, 
June 2007, and June 2008 in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection claim.  The June 2007 letter notified the veteran 
of what evidence was needed to establish service connection 
on a secondary basis.  The appellant was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  In the June 2007 and June 2008 letters, 
the veteran was further advised as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claim, pursuant to the Court's 
holding in Dingess, supra. 
 
Although only December 2003 letter was issued prior to the 
initial adjudication of the veteran's claim in March 2004, 
the Board notes that the veteran's claim was subsequently 
readjudicated by the RO following the issuance of the June 
2007 and June 2008 notice letters in the July 2008 
Supplemental Statement of the Case (SSOC).  Thus, the Board 
finds any error with respect to the timeliness of these 
notices to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's VA medical 
records and arranged for the veteran to undergo a VA 
examination in November 2007.  The November 2007 examination 
report, as well as a May 2008 addendum, have been associated 
with the claims folder.  The March 2005 DRO hearing 
transcript is also of record.  In short, the Board finds that 
VA has satisfied its duty to assist by obtaining evidence 
relevant to the veteran's claim and by providing a VA 
examination in November 2007.  38 U.S.C.A.          §§ 5103 
and 5103A. 
 
II.  Relevant Law and Regulations
 
In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant. 

III.  Analysis

The veteran is seeking service connection for a disability of 
the lumbar spine.  He essentially contends that this 
disability had its onset during service.

At the outset of this discussion, the Board notes that the 
competent medical evidence demonstrates that the veteran also 
has a current back disability in the form of degenerative 
disc disease of the lumbar spine, as shown on x-rays and 
physical examination during the November 2007 VA examination.  

The Board has considered whether this disability manifested 
in service, or is otherwise related to the veteran's military 
service.  However, the only mention of a back complaint 
appears in a March 1973 record reflecting that the veteran 
sought treatment for low back pain.  Physical examination 
found the veteran to be normal.  A musculoskeletal diagnosis 
appears in the medical record.  The veteran was given 
medication and told to use heat on his back.  An x-ray was 
taken.  There is no indication of further treatment for back 
pain for the rest of the veteran's military service.

The April 1974 separation examination report reflects that 
the veteran's back was found to be clinically normal.  The 
only abnormalities noted in this record are decreased flexion 
in the veteran's right knee and a linear scar on the medial 
aspect of the left knee.  

In short, while the evidence does reflect that the veteran 
sought treatment for back pain during service, there is no 
diagnosis of a chronic back disability other than the 
congenital scoliosis discussed above, and there is no 
indication that the veteran ever sought follow-up treatment 
for a back problem during service.  The separation 
examination report indicates that the veteran's back was 
clinically normal.  It does not indicate that the veteran 
reported a history of back pain, and it otherwise contains a 
detailed account of the veteran's medical history.  

The earliest post-service evidence of back pain appears in a 
May 2002 VA medical record.  According to an October 2003 VA 
medical record, the veteran told a VA physician that he had 
experienced chronic back pain with left sciatica for about 
six to seven years, but he felt that the pain had been 
gradually getting worse.  

In May 2008, a VA examiner submitted an addendum to a 
November 2007 examination report addressing whether it was at 
least as likely as not that the veteran's back disability was 
incurred in or aggravated by his period of military service.  
In response to this question, the examiner stated that it was 
not at least as likely as not that the veteran's back 
disorder was incurred in or aggravated by his period of 
active service.  She noted the single incidence of back pain 
in the veteran's service medical records, stating that there 
was a low back pain with a musculoskeletal diagnosis and that 
the veteran was placed on Darvon.  The examiner noted that an 
x-ray was performed in April 1973 that was normal and showed 
a mild scoliosis with a deviation to the right.  However, she 
explained that this establishes that the veteran had 
scoliosis from childhood and concluded that the veteran was 
born with this scoliosis.  She further stated that this 
scoliosis did not develop over time, as it was noticed early 
in his life and not later after multiple joint problems.  

In explaining the rationale for her conclusion that the 
veteran's back problem was not related to his military 
service, the examiner further noted that evaluation of the 
claims folder showed the next indications of low back pain, 
physical therapy, and injections were in May 2002, September 
2002, October 2003, December 2003, twice in February 2004, 
December 2004, and twice in February 2005.  The examiner did 
not note any history of medical follow-up for the back 
between 1973 and 2002.  She further stated that the scoliosis 
would not be connected to his service tenure since it was 
noted early.

While the veteran has disputed the probative value of this 
medical opinion, the Board finds it adequate for purposes of 
determining whether there is a link between the veteran's low 
back disability and his military service.  The Board finds 
that the VA examiner is qualified to render medical opinions 
regarding diagnoses or etiology.  See Cox v. Nicholson, 20 
Vet. App. 563 (2007).  The Board further notes that the VA 
examiner's description of the veteran's symptoms appears 
consistent with those documented in the claims folder.  The 
examination report provides a well-supported explanation of 
why the examiner did not believe the veteran's current back 
disability was related to his complaint of back pain in 
service.  

In addition, there is no contrary medical opinion of record 
specifically linking the veteran's back disability to his 
military service.  Although the Board believes that the 
veteran is sincere in his belief that there is an etiological 
relationship between his low back disability and his military 
service, as a layperson who is untrained in the field of 
medicine, the veteran himself is not competent to provide a 
medical opinion as to this matter.  Espiritu, 2 Vet. App. at 
494-5.  Therefore, the Board finds the VA examiner's opinion 
to be the most persuasive medical evidence of record 
regarding the etiology of the veteran's low back disability. 

As to the VA examiner's reference to x-ray evidence of 
scoliosis in service, the Board that she also explained that 
such disability had been present since birth, and congenital 
conditions generally not be service connected as a matter of 
express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  It is 
clear from her opinion that she believes the veteran's 
scoliosis was not subjective to any superimposed injury or 
disease in service, and there is no contrary medical evidence 
of record.  VAOPGCPREC 82-90 (July 18, 1990).  Thus, service 
connection is not warranted for that disability.
 
The Board notes that the veteran testified that he was 
treated for back pain in service at least six times and does 
not understand why these records are not in the claims 
folder.  There is, however, no indication of missing service 
medical records.  Furthermore, even presuming that he was 
treated on more occasions than is documented, the April 1974 
separation examination report expressly notes that the 
veteran's back was normal on separation, and the examination 
report reflects no reported history of back pain.  
Furthermore, the Board notes the October 2003 VA treatment 
record in which the veteran describes his back pain has 
having originated six to seven years prior, which would place 
the origination of his back pain in 1997 or 1998.  The Board 
finds the reports offered by the veteran during the course of 
examination at separation, and during the course of 
undergoing physical examination in 2003 to be the more 
credible as to the history of his symptomatology than recent 
statements of continuing symptoms that were offered in 
support of his claim for benefits.  Consequently, the Board 
finds that there is no credible evidence of any continuity 
between symptoms experienced in service and his current 
disability.

In short, the competent and credible evidence of record 
indicates that there is no relationship between the veteran's 
in-service complaint of back pain and his current 
degenerative disc disease.  Therefore, service connection is 
not warranted.

The Board further notes that there is no medical evidence of 
arthritis in the veteran's lumbar spine within one year of 
separation from service so as to warrant a grant of 
presumptive service connection.

The Board will next determine whether the veteran may be 
granted entitlement to service connection for his lumbar 
spine disability as secondary to the service-connected 
osteoarthritis of the knees.  This question was also 
addressed in the May 2008 addendum to the November 2007 VA 
examination report.

The May 2008 opinion states that the veteran's current back 
disability is not related to his service-connected knee 
disabilities.  The examiner noted that there were certainly 
service-connected knee injuries that occurred in service and 
were noted during service.  However, the severity of the 
degenerative joint disease was described as being relatively 
equal in both knees.  The examiner stated that the moderate 
degenerative joint disease in both knees would not tend to 
put the veteran in an increased compensatory ambulatory gait 
so as to affect the lower back.  

The Board has considered the only other evidence of record 
with respect to the veteran's secondary service connection 
claim.  This evidence consists of the veteran's own lay 
assertions regarding the etiology of his lumbar spine 
disability.  However, the veteran is not qualified to render 
medical opinions regarding the diagnosis or etiology of a 
disability, and, in this regard, his opinion is entitled to 
no weight or probative value.  See Espiritu, Moray, supra.  
In this case, a qualified examiner reviewed the documented 
medical history and considered the veteran's subjective 
reports, but ultimately concluded that his lumbar spine 
disability was less likely than not related to his service-
connected bilateral knee disability.  The Board finds the VA 
examiner's opinion to be the most probative evidence of 
record as to any link between the veteran's lumbar spine 
disability and his service-connected bilateral knee 
disability.

In summary, the Board has reviewed the record, and concludes 
that the preponderance of the credible and probative evidence 
is against the claim for service connection for degenerative 
changes of the lumbar spine with facet disease L5-S1, with 
sciatica of the left leg, to include as secondary to service-
connected osteoarthritis of the right and left knees.  
Therefore, the benefit-of-the-doubt standard does not apply. 
38 U.S.C.A. § 5107(b). The claim must be denied.


ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine with facet disease L5-S1, with sciatica of 
the left leg, to include as secondary to service-connected 
osteoarthritis of the right and left knees, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


